DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 and 16-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2022.
In addition to the claims withdrawn by the applicant claims 4, 14-15, and 19-20 are additionally withdrawn. In regards to claim 4, the claim describes a hub capable of moving along with the spindle in a second direction from the home position in addition to moving with the hub in a first direction from the home position (as described in the claim it depends from, claim 3). Species I does not describe one of its hubs rotating with the spindle in both directions from the home position. In regards to claims 14-15, and 19-20 the independent claim 14 also falls into a similar issue of describing a hub capable of movement in both directions toward the home position. Additionally, the examiner deems it inappropriate to interpret both of Species I’s hubs as a single hub, especially when both hubs can rotate independently of one another.
Claim Interpretation
The examiner is interpreting the term “clock spring” as any of spiral spring or any type of spring suitable for use in a clock. This is because the term is not well known in the art and lends itself to various different interpretations. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Zimmer US 20070176435 A1 (hereinafter Zimmer).
In regards to claim 1,  Zimmer teaches an apparatus, comprising: a modular, self-contained spring cage (See fig 2) comprising a housing (12) and a clock spring (30) mounted in the housing, wherein the clock spring comprises a first leg (top end with respect to fig 3) and a second leg (bottom end with respect to fig 3); and a spindle (see 66 in fig 3, spindle described in the abstract) extending through the modular, self-contained spring cage (fig 3), wherein the spindle is rotatable from a home position about a longitudinal axis (axis seen in fig 2)  in each of a first rotational direction (from fig 3 to fig 5, anticlockwise) and a second rotational direction (see fig 3 to fig 4, clockwise) opposite the first rotational direction (See figs 3-5); wherein rotation of the spindle from the home position in the first rotational direction causes pivoting of the first leg while the second leg remains stationary (See figs 3-5), thereby deforming the clock spring such that the clock spring exerts a first biasing force urging the spindle to return to the home position (abstract and para 17); and wherein rotation of the spindle from the home position in the second rotational direction causes pivoting of the second leg while the first leg remains stationary (See figs 3 to 5), thereby deforming the clock spring such that the clock spring exerts a second biasing force urging the spindle to return to the home position (abstract and para 17).  
In regards to claim 2,  Zimmer teaches the apparatus of claim 1, wherein the spindle is slidable along the longitudinal axis relative to the modular, self-contained spring cage (See figs 2 and 3, when the spindle is assembled).  
In regards to claim 3,  Zimmer teaches the apparatus of claim 1, wherein the first leg extends longitudinally (at least longitudinally with respect to the spring) and comprises a first leg proximal portion (portion before the very end) and a first leg distal portion (the very end); wherein the second leg extends longitudinally and comprises a second leg proximal portion (portion before the very end) and a second leg distal portion (portion before the very end); wherein the modular, self-contained spring cage further comprises a hub (32) that rotates with the spindle during rotation of the spindle from the home position in the first rotational direction; and wherein, during rotation of the spindle from the home position in the first rotational direction, one of the first leg proximal portion or the first leg distal portion is engaged by the hub (see fig 5) such that the first leg is carried with the hub (see fig 5), and one of the second leg proximal portion or the second leg distal portion is engaged by the housing (at least through 72) such that the second leg remains stationary (See fig 5).  
In regards to claim 6, Zimmer teaches the apparatus of claim 1, wherein the modular, self-contained spring cage further comprises a first hub (32) and a second hub (34); wherein the first hub rotates with the spindle during rotation of the spindle from the home position in the first rotational direction (See figs 3 and 5) and remains stationary during rotation of the spindle from the home position in the second rotational direction (See figs 3 and 4); wherein the second hub rotates with the spindle during rotation of the spindle from the home position in the second rotational direction (See figs 3 and 4) and remains stationary during rotation of the spindle from the home position in the first rotational direction (See figs 3 and 5); wherein the first leg is engaged with the first hub; and wherein the second leg is engaged with the second hub (See fig 3).  
In regards to claim 7, Zimmer teaches a modular, self-contained spring cage (fig 2) operable to bias a spindle (66) toward a home position in each of a first rotational direction (anticlockwise) about a rotational axis and a second rotational direction (clockwise) opposite the first rotational direction (See figs 3-5), the modular, self-contained spring cage comprising: a housing (12); at least one hub (32 and 34) rotatably mounted in the housing (see fig 2), wherein each hub of the at least one hub comprises an opening (52 and 54) operable to receive the spindle (see fig 3); and a torsion spring (30, oxford languages describes torsion as “the action of twisting or the state of being twisted, especially of one end of an object relative to the other.”, emphasis added) engaged with the at least one hub (see fig 3); wherein the torsion spring is configured to exert a first return torque on the spindle in response to rotation of the spindle from the home position in the first rotational direction (abstract and para 17); wherein the torsion spring is configured to exert a second return torque on the spindle in response to rotation of the spindle from the home position in the second rotational direction (abstract and para 17); wherein the first return torque is in the second rotational direction and urges the spindle to return to the home position; and wherein the second return torque is in the first rotational direction and urges the spindle to return to the home position (abstract and para 17).  
In regards to claim 8, Zimmer teaches the modular, self-contained spring cage of claim 7, wherein the opening is configured to rotationally couple the at least one hub with the spindle (see fig 3).  
In regards to claim 9, Zimmer teaches the modular, self-contained spring cage of claim 7, wherein the at least one hub comprises a first hub (32) and a second hub (34); wherein the opening of the first hub is configured to form a first lost rotational motion coupling (abstract) with the spindle such that the first hub rotates with the spindle during rotation of the spindle from the home position in the first rotational direction (see figs 3 and 5), and remains stationary during rotation of the spindle from the home position in the second rotational direction (see fig 3 and 4); and wherein the opening of the second hub is configured to form a second lost rotational motion coupling (abstract) with the spindle such that the second hub rotates with the spindle during rotation of the spindle from the home position in the second rotational direction (see figs 3 and 4), and remains stationary during rotation of the spindle from the home position in the first rotational direction (see figs 3 and 5).  
In regards to claim 10,  Zimmer teaches the modular, self-contained spring cage of claim 7, wherein the torsion spring is a clock spring (see fig 2).  
In regards to claim 11, Zimmer teaches an apparatus comprising the modular, self-contained spring cage of claim 7, the apparatus further comprising the spindle (see fig 3 and fig 6).  
In regards to claim 12, Zimmer teaches the apparatus of claim 11, wherein the spindle is slidable along the rotational axis relative to the modular, self-contained spring cage.  
In regards to claim 13, Zimmer teaches a handleset (para 2) comprising the apparatus of claim 11 (see rejection of claim 11), the handleset further comprising a handle (handle described in abstract) rotationally coupled with the spindle (para 44) such that the modular, self-contained spring cage is operable to bias the handle toward a handle home position in each of the first rotational direction and the second rotational direction (abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Chen US 7828349 B2 – teaches a similar spring.
Saarinen EP 1467047 A2 – teaches a similar device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675